Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed February 10, 2021 has been placed in the application file and the information referred to therein has been considered as to the merits.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-23, 25, 27-31, 33, 35-37 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over US 20100011000 granted to Chakra et al and further in view of US 20190075218 granted to Ribani et al.
Regarding claim 21, Chakra discloses a user providing content to a classification service (see paragraphs [0026]; and [0041]-[0042] and Figure 1, element 126) and receiving from a classification service an indication that a portion of the content is sensitive (see paragraph [0026] (. . . user system manager 128 interfaces with each user system to update any local statistical classification models 124 . . .). The 
In an analogous art, Ribani discloses a method for receiving a command for a user through a graphical user interface to hide all or a portion of sensitive data (see paragraph [0011] (. . . GUI 104 may be an interface that allows users to interact with device 100 through icons and visual indicators. . . GUI 104 may receive and accept commands from a user with respect to the scanned document or other actions of device 100. These commands may include commands both related and unrelated to the sensitive data.) and [0046]-[0047]). It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to combine Ribani’s method 
Regarding claim 22, Chakra as modified above teaches everything claimed as applied above (see claim 21) including presenting the obfuscation option in the user interface for masking the sensitive content (see Ribani, paragraph [0012]). It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to combine Ribani’s method for hiding sensitive data in electronic documents with Chakra’s method for managing sensitive information in electronic files. One of ordinary skill in the art would have been motivated to combine the two in order to enhance a user’s ability to easily manage access to sensitive data by providing the user with the option to hide data through the use of a GUI (see Ribani; paragraph [0008] (. . . .Via the GUI, options may be presented to the user with respect to editing, limiting, and hiding certain information (e.g. sensitive data) in the document. . .))).
Regarding claim 23, Chakra as modified above teaches everything claimed as applied above (see claim 21) wherein the graphical indications that annotate at least the portion of the user content comprise indicators positioned proximate to the sensitive content that are selectable in the user interface to present the obfuscation option (see Chakra, paragraph [0060] and Figure 3, element 310).

Regarding claim 27, Chakra as modified above teaches everything claimed as applied above (see claim 21) wherein the at least one data scheme is defined by one or more regular expressions used to parse the user content to identify the portions as being indicative of at least one predetermined content pattern or at least one predetermined content type (see Chakra, paragraph [0050]).
Regarding claim 28, Chakra as modified above teaches everything claimed as applied above (see claim 21) wherein the at least one data scheme comprises a first portion to be obfuscated with a symbolic character and a second portion to remain non-obfuscated with a delimiter character (see Chakra, paragraph [0051]).

Claims 29-31, 33, and 35-36 are apparatus claims that are substantially equivalent to method claims 21-23, 25, and 27-28. Therefore claims 29-31, 33, and 35-36 are rejected by a similar rationale.

Regarding claim 37, Chakra discloses a user providing data file content to a classification service (see paragraphs [0026]; and [0041]-[0042] and Figure 1, element 126) and receiving from a classification service an indication that a portion of the content is sensitive (see paragraph [0026] (. . . user system manager 128 interfaces with each user system to update any local statistical classification models 124 . . .). The 
In an analogous art, Ribani discloses a method for receiving a command for a user through a graphical user interface to hide all or a portion of sensitive data (see paragraph [0011] (. . . GUI 104 may be an interface that allows users to interact with device 100 through icons and visual indicators. . . GUI 104 may receive and accept commands from a user with respect to the scanned document or other actions of device 100. These commands may include commands both related and unrelated to the sensitive data.) and [0046]-[0047]). It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to combine Ribani’s method 
Regarding claim 40, Chakra as modified above teaches everything claimed as applied above (see claim 37) wherein the at least one data scheme comprises a first portion to be obfuscated with a symbolic character and a second portion to remain non-obfuscated with a delimiter character (see Chakra, paragraph [0051]).

Allowable Subject Matter
Claims 24, 26, 32, 34, 38 and 39 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
With respect to claim 24, the cited prior art references fail to specifically teach the method of claim 21, further comprising: presenting the obfuscation option in a user interface for the user application as comprising a first option to mask the sensitive content within the portion of the user content and a second option to mask the sensitive 
With respect to claim 26, the cited prior art references fail to specifically teach the method of claim 21, wherein the obfuscated content that maintains the at least one data scheme of the associated user content comprises symbols to prevent identification of the associated user content while maintaining the at least one data scheme of the associated user content.
With respect to claim 32, the cited prior art references fail to specifically teach the apparatus of claim 29, comprising further program instructions, based at least on being read and executed by the processing system, direct the processing system to at least: present the obfuscation option in a user interface for as comprising a first option to mask the sensitive content within the portion of the user content and a second option to mask the sensitive content within the portion and additional portions of the user content comprising additional sensitive content having a similar data scheme as the portion.
With respect to claim 34, the cited prior art references fail to specifically teach the apparatus of claim 29, wherein the obfuscated content that maintains the at least one data scheme of the associated user content comprises symbols to prevent identification of the associated user content while maintaining the at least one data scheme of the associated user content.
With respect to claim 38, the cited prior art references fail to specifically teach the method of claim 37, further comprising: presenting a first obfuscation option to replace the associated sensitive content with the obfuscated content and a second obfuscation 
With respect to claim 39, the cited prior art references fail to specifically teach the method of claim 37, wherein the obfuscated content that maintains the at least one data scheme of the associated sensitive content comprises at least one symbol selected to prevent identification of the associated sensitive content while maintaining the data scheme of the associated user content.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW B SMITHERS whose telephone number is (571)272-3876.  The examiner can normally be reached on 8:00-4:00 (Teleworking).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristine Kincaid can be reached on 571-272-4063.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  


/MATTHEW SMITHERS/
Primary Examiner
Art Unit 2437